NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12590

         CHRISTIAN MIRANDA    vs.   SUPERIOR COURT DEPARTMENT.1


                             April 25, 2019.


          Practice, Civil, Action in nature of certiorari.


     Christian Miranda appeals from a judgment of the county
court denying, without a hearing, his complaint seeking relief
in the nature of certiorari pursuant to G. L. c. 249, § 4. In
that complaint, Miranda, who has been convicted of certain drug-
related offenses, sought relief from an order of the Superior
Court denying his motion for postconviction discovery. That
order was subject to review in the ordinary appellate process.
"It would be hard to find any principle more fully established
in our practice than the principle that neither mandamus nor
certiorari is to be used as a substitute for ordinary appellate
procedure or used at any time when there is another adequate
remedy." Myrick v. Superior Court Dep't, 479 Mass. 1012, 1012
(2018), quoting Rines v. Justices of the Superior Court, 330
Mass. 368, 371 (1953). The single justice properly denied
relief.

                                       Judgment affirmed.


     Greg T. Schubert for the plaintiff.
     Thomas E. Bocian, Assistant Attorney General, for the
Commonwealth.

     1 In his complaint, Miranda named, as the sole defendant, a
judge of the Superior Court. The single justice ordered the
judge's name stricken from the case caption and replaced with
the Superior Court. The real party in interest, which was not
named as a party in these proceedings, is the Commonwealth.